DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 5/3/22.  Claims 1, 2, 6, 8, 10, 11, 13 and 18 amended.  Claims 9 and 16 canceled.  Claims 1-8 10-15, and 17-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 1 : Although Sparks the best prior art of record  discloses a   card that can be used a credit card, ATM card or debit card having a personal identification number (PIN) that can include a panic digit or panic PIN. the card's panic function is a one-time only use. Once the panic function is used, the card is replaced to ensure that the next time it is needed, the panic function is fully powered. In another embodiment, the card can include a rechargeable battery and that implements a technology without a memory problem. Each time the user uses the card, the ATM or home reader checks the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. The user can also receive a status report of the battery life and notice to replace the card when the battery approaches the end of its useful life. an  ATM or home reader checking the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. Sparks fails to disclose  interconnection circuit configured to generate a damage signal in response to a physical damage of at least a portion of the planar body or the payment card processing section;  display section positioned in the planar body for displaying a visual information indicating health status of the payment card in response to the damage signal for a cardholder; and an electronic circuit in operative communication with the payment card processing section, the electronic circuit configured to determine the health status of the payment card; and wherein the payment card processing section is configured to send a transaction request to a server system associated with a payment network via a terminal, the transaction request comprising at least a payment card information, the health status of the payment card and a validity information, wherein upon receipt of the transaction request, the server system is configured to perform: reading the health status of the payment card; and upon determining the health status as at least one of a deteriorating health condition or a bad health condition, processing a new payment card request for the cardholder. Accordingly, none of the cited prior art  of record, discloses, teach or fairly suggest at least A payment card, comprising: a display section positioned in the planar body for displaying a visual information indicating health status of the payment card in response to the damage signal for a cardholder; and an electronic circuit in operative communication with the payment card processing section, the electronic circuit configured to determine the health status of the payment card; and wherein the payment card processing section is configured to send a transaction request to a server system associated with a payment network via a terminal, the transaction request comprising at least a payment card information, the health status of the payment card and a validity information, wherein upon receipt of the transaction request, the server system is configured to perform: reading the health status of the payment card; and upon determining the health status as at least one of a deteriorating health condition or a bad health condition, processing a new payment card request for the cardholder. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE claim 13 : Although Sparks the best prior art of record  discloses a   card that can be used a credit card, ATM card or debit card having a personal identification number (PIN) that can include a panic digit or panic PIN. the card's panic function is a one-time only use. Once the panic function is used, the card is replaced to ensure that the next time it is needed, the panic function is fully powered. In another embodiment, the card can include a rechargeable battery and that implements a technology without a memory problem. Each time the user uses the card, the ATM or home reader checks the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. The user can also receive a status report of the battery life and notice to replace the card when the battery approaches the end of its useful life. an  ATM or home reader checking the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. Sparks fails to disclose  receiving, by an electronic circuit, a damage signal in response to a physical damage of at least a portion of a planar body of a payment card or a payment card processing section housed therewith; determining, by the electronic circuit, a health status of the payment card based on the damage signal,  display of a visual information indicating the health status of the payment card for a cardholder on a display section positioned in the planar body; and sending, by the payment card processing section, a transaction request to a server system associated with a payment network via a terminal, the transaction request comprising at least a payment card information, the health status of the payment card and a validity information, wherein upon receipt of the transaction request, the server system is configured to perform: reading the health status of the payment card; and upon determining the health status as at least one of a deteriorating health condition or a bad health condition, processing a new payment card request for the cardholder.  Accordingly, none of the cited prior art  of record, discloses, teach or fairly suggest a  method, comprising: receiving, by an electronic circuit, a damage signal in response to a physical damage of at least a portion of a planar body of a payment card or a payment card processing section housed therewith; determining, by the electronic circuit, a health status of the payment card based on the damage signal; facilitating, by the electronic circuit, display of a visual information indicating the health status of the payment card for a cardholder on a display section positioned in the planar body; and sending, by the payment card processing section, a transaction request to a server system associated with a payment network via a terminal, the transaction request comprising at least a payment card information, the health status of the payment card and a validity information, wherein upon receipt of the transaction request, the server system is configured to perform: reading the health status of the payment card; and upon determining the health status as at least one of a deteriorating health condition or a bad health condition, processing a new payment card request for the cardholder.
The following is an examiner’s statement of reasons for allowance in RE claim 18 : Although Sparks the best prior art of record  discloses a   card that can be used a credit card, ATM card or debit card having a personal identification number (PIN) that can include a panic digit or panic PIN. the card's panic function is a one-time only use. Once the panic function is used, the card is replaced to ensure that the next time it is needed, the panic function is fully powered. In another embodiment, the card can include a rechargeable battery and that implements a technology without a memory problem. Each time the user uses the card, the ATM or home reader checks the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. The user can also receive a status report of the battery life and notice to replace the card when the battery approaches the end of its useful life. an  ATM or home reader checking the battery for its charge and if it needs charging, the computer or other reader charges the battery, or notifies the user that the battery needs charging. Sparks fails to disclose  a damage sensor configured to sense the physical damage in at least one interconnection circuit of the plurality of interconnection circuits for generating a damage signal; an electronic circuit configured to receive the damage signal and determine a health status of the payment card; and a display section positioned in the planar body for displaying a visual information indicating the health status of the payment card for a cardholder.  
MCI- 116TN-US-Response16Docket No. MCI- 1161N-USSerial No. 17/371,674wherein the payment card processing section is configured to send a transaction request to a server system associated with a payment network via a terminal, the transaction request comprising at least a payment card information, the health status of the payment card and a validity information, wherein upon receipt of the transaction request, the server system is configured to perform: reading the health status of the payment card; and upon determining the health status as at least one of a deteriorating health condition or a bad health condition, processing a new payment card request for the cardholder. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887